Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the second Office Action on the merits of Application 16/441,856 filed on 6/14/19. Claims 1, 6, 9, 11-13 & 15-22 are pending. Claims 2-5, 7, 8, 10, 14 have been cancelled due to an amendment. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Lines 9 & 10: “further comprising a pressure plate defining the clutch biasing element and the clutch adjustment member”

Note: Based upon review of the disclosure, it seems there is only one pressure plate.
Claims 6 & 9 are also rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 11-13 & 15-22 are allowed.
Response to Arguments
Applicant’s arguments, filed 8/3/21, with respect to claims 1, 6, 9, 11-13 & 15-19 have been fully considered and are persuasive.  The objection of claims 13, 15 & 20 has been withdrawn. The interpretation of claim 1 under 35 U.S.C. 112(f) has been withdrawn. The rejection of claims 11 & 16-18 under 35 U.S.C. 112(b) has been withdrawn. The rejection of claims 1, 6, 11, 12, 14 & 19 under 35 U.S.C. 102(a)(1) has been withdrawn.
However, claim 1 is rejected under 35 U.S.C. 112(b) due to the limitations of former claim 3 rejection not being overcome. It is unclear if there are one or two pressure plates. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN LE/Primary Examiner, Art Unit 3659